DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive.
Applicant argues that the combination of Hollis in view of Triplett would not result in the method of claim 1.  Specifically, that modifying the step of inserting the at least one suture anchor into the bone opening and anchoring the at least one suture anchor prior to threading the two ends of the suture through the plantar plate.  Would result in the suture not being able to exert a downward tension on the implant to anchor it to the bone.  The Examiner respectfully disagrees with this assertion.
While Hollis does teach the threading of the suture up through and past the fat least one suture anchor and then the subsequent fixation of the anchor to the bone by placement of tool (510, figure 21A) in concert with the tensioning of the suture.  The suture does not have to be stitched to the plantar plate prior to insertion of the implant.  The implant could be place, and then the suture stitched to the plantar plate.  Next, have the free ends of the suture pass into suture shuttles 506 and 508 to pass the suture therethrough and through cannulations 540, 542 of the implant and finally have the ends of the suture which pass through the cannulations be tensioned and knotted to the septum 544 of the implant to complete the fixation.  The proposed modification in the 
Lastly, Applicant argues that the proposed modification to make the suture anchor of Hollis of a thermoplastic material and inserting it using a sonotrode would change the principle operation of the Hollis device.  The suture anchor of Hollis being thermoplastic would not adversely impact its ability to anchor a suture.  Further, the addition of a sonotrode would not change the principle operation as the device would still fixate the suture and as is taught by Mayer the liquefying occurs after the initial insertion/implantation of their implant.  A final step of liquefying the head of the anchor would only further enhance the fixation of the suture to the anchor and the anchor to the bone/tissue at the implantation site.  While Applicant contends that, the press-fit connection provided by Mayer would not be necessary it would be an added benefit to Hollis as stated above to further enhance fixation which one of ordinary skill in the art would find desirable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hollis et al. (US 2017/0224362) in view of Zeetser et al. (US 2017/0333101) in further view of Triplett et al. (US 2017/0156717) in view of Mayer et al. (US 2012/0197296). 	Regarding claim 1, Hollis et al. disclose a method for the treatment of plantar plate injury comprising the following steps performing a longitudinal incision to expose a metatarsophalangeal joint (¶72, figure 10), distracting the metatarsophalangeal joint to expose a plantar plate (¶74, figure 11), inserting at least one suture anchor (504, figures 16-18) into a bone opening (25) and anchoring the at least one suture anchor (¶79-80), threading two ends of a suture (122’s) of at least one anchored suture anchor through the plantar plate (figures 13 and 14), pulling the plantar plate to the bone with the opening and fix the soft tissue to that bone by tying a knot in the suture (figures 15-20, ¶83). 	However, Hollis et al. fail to expressly teach or disclose that the longitudinal incision is a longitudinal dorsal, lateral, or medial incision to expose the metatarsophalangeal joint.  
 	Zester et al. teach the use of a longitudinal dorsal (¶7, ¶32-34), lateral (¶7, ¶32-34) or medial (¶7, ¶32-34) incision (405/410, figure 3) to expose the metatarsophalangeal joint (¶7 and ¶32-34). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the method of Hollis et al. to include a longitudinal dorsal, lateral or medial incision as taught by Zeetser et al. as it provides ample access 
 	Triplett et al. teach a method of treatment of the soft tissue of the metatarsophalangeal joint (figures 14-24) the method includes the step of inserting at least one suture anchor (300, figure 17) into a bone opening (figure 17-18, ¶35) and anchoring the at least one suture anchor (figures 18-22, ¶36-39).  After inserting the at least one suture anchor, threading two ends of a suture (350, figures 22-24) of at least one anchored suture anchor through the soft tissue (506, ¶40) and pulling the soft tissue to the bone with the opening and fixing the soft tissue to that bone by tying a knot in the suture between the plantar phalangeal cortex of the phalangeal bone and the dorsal side of the plantar plate (¶40, figures 23-24)  as it is a known alternative manner of approaching the series of steps to fixate soft tissue to the target bone. 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the method of Hollis et al. to have the step of securing the suture anchor to the target bone prior to the passing of the two suture ends into the plantar plate for the purpose of stabilizing the metatarsophalangeal joint.    	Hollis et al. in view of Zeetser et al. and Triplett et al. disclose the claimed invention except for the at least one suture anchor comprises a material having thermoplastic properties and is anchored in the bone opening with the aid of vibratory energy used for in situ liquefaction of the material having thermoplastic properties.
 	Hollis et al. in view of Zeetser et al. and Triplett et al. disclose the claimed invention except for the at least one suture anchor in anchored in a blind hole and comprises a material having thermoplastic properties and is anchored in the bone opening with the aid of vibratory energy used for in situ liquefaction of the material having thermoplastic properties. 	Mayer et al. disclose the use of a suture anchor (2, figures 1 and 2) made of a material having thermoplastic properties (¶14 and ¶48) and is anchored in the bone blind hole opening (¶50, figures 1 and 2) with the aid of vibratory energy (¶48 and ¶51) used for in situ liquefaction of the material having thermoplastic properties (figures 1 and 2) as it provides a strong, press-fit connection between the suture and the bone in which it is anchored (¶48). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the .

 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hollis et al. (US 2017/0224362) in view of Zeetser et al. (US 2017/0333101) in view of Triplett et al. (US 20170/0156717) in view of Mayer et al. (US 2012/0197296) in view of Coleman (US 2017/0143551). 	Regarding claim 13, Hollis et al. in view of Zeetser et al. and Triplett et al. disclose the metatarsophalangeal joint is the joint of the big toe (figures 1 and 3-17 of .
 	However, Hollis et al. in view of Zeetser et al. and Triplett et al. fail to expressly teach or disclose that the step of inserting includes inserting at least two suture anchors each into a separate bone opening and anchoring the at least two suture anchors.
 	Coleman teaches the use of two suture anchors (8A, 8B, figures 28-32 and ¶161) into a bone opening and anchoring the at least two suture anchors (9A,9B figures 28-32 and ¶161) into separate bone holes (figures 28-32) used in soft tissue repair of the upper and lower digits (¶234 “foot and ankle”, ¶235 “hallux valugus”, ¶239 “metatarsal ligament or tendon”, ¶248 volar plate, ¶249, “phalanx”) as it provides additionally fixation of the plantar plate to the metatarsal versus a single suture and anchor. 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the method of Hollis et al. in view of Zeetser et al. to include the step of inserting at least two suture anchors as taught by Coleman as it provides additionally fixation of the plantar plate to the metatarsal relative to a single suture and anchor.

Conclusion 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775